Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                        No. 04-14-00582-CR

                                     Victor Eugene BAILEY,
                                            Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR4772
                           Honorable Mary D. Roman, Judge Presiding

Opinion by:      Rebeca C. Martinez, Justice

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: February 25, 2015

AFFIRMED

           A jury convicted Victor Eugene Bailey of aggravated robbery with a deadly weapon

(habitual) and the trial court sentenced him to forty years’ imprisonment. On appeal, Bailey argues

that the trial court erred in overruling his motion for a directed verdict of acquittal because the

evidence was legally insufficient to prove that he committed the offense of aggravated robbery.

We affirm the trial court’s judgment.
                                                                                      04-14-00582-CR


                                          BACKGROUND

       It is undisputed that in the late morning hours of July 6, 2010, Bailey arrived at Classic

Diamond Company seeking to sell two rings. Classic Diamond Company is a jewelry store owned

and operated by Ralph Benavides. The store front is equipped with a cage-like security door that

can only be unlocked by a person behind the interior display case. Once Benavides buzzed Bailey

into the store, Benavides proceeded to inspect the rings while Bailey stood watch. A physical

altercation ensued between the two men, resulting in property damage to the store and physical

injury to Bailey. The blood left at the scene was stipulated to contain the DNA of Bailey.

       Benavides testified that he immediately recognized that the stones in the rings were not

genuine. Once Benavides informed Bailey of his findings, Benavides testified that Bailey became

agitated, said that he paid $2,000 for the pair of rings, and simultaneously pulled a pistol from his

waistband and pointed it at Benavides. Once the weapon was revealed, Bailey said, “I don’t want

to hurt you, I don’t want to shoot you, I just want money.” Benavides claimed that he gave Bailey

$50-$75 that he had on his person, and that Bailey placed the money in his pocket. Benavides

stated that because he was “. . . scared to death” that he would be harmed, he instinctively grabbed

for the gun and a struggle followed.

       Benavides tried to disarm Bailey, but was unsuccessful. Once the men gained some

distance between one another, Bailey tried to roll over the top of a glass showcase but it shattered

and he fell into the showcase of jewelry and broken glass. At that time, Benavides retrieved a gun

from a desk. Benavides said that he saw Bailey take a tray of rings from the showcase that he fell

into. Once Bailey freed himself from the glass box, Benavides pressed the button that unlocked

the door in hopes that Bailey would leave. Bailey then opened the door and paused in the iron-

barred cage that is installed in front of the entrance to the store, dropped the tray along with the



                                                -2-
                                                                                       04-14-00582-CR


rings, and walked away. After the State rested, the defense moved for a directed verdict of

acquittal. The trial court denied the motion.

       Bailey testified in his defense that after Benavides told him the rings were fake, Bailey

asked him to check again. At that time, Bailey noticed that Benavides’s “diamond checker” was

giving off a noise and green lights, meaning that the diamonds were genuine. Bailey asked for his

rings back, but Benavides refused. The two men began to argue. Bailey stated that Benavides was

the first to pull out a gun. Bailey stated that he never asked Benavides for any money. Benavides

trapped Bailey in the security “cage” and when Bailey attempted to buzz himself out, a physical

struggle ensued. Bailey stated that the glass showcase broke and that he cut his arm, but that he

did not fall through it as Benavides described because it was too narrow. Even though Benavides

still had Bailey’s rings, Bailey tried to leave the store because he did not want to get in trouble for

possessing a gun as a convicted felon. Bailey managed to press the button to get out, and left the

store. Because Bailey testified, the jury was made aware of his prior convictions.

                                  SUFFICIENCY OF THE EVIDENCE

       In his sole issue on appeal, Bailey asserts the trial court erred when it overruled the motion

for directed verdict, because the evidence was legally insufficient to prove that he committed the

offense of aggravated robbery.

Standard of Review and Applicable Law

       We analyze a challenge to a trial court’s ruling on a motion for directed verdict just as we

do a challenge to the sufficiency of the evidence to support the conviction. Madden v. State, 799
S.W.2d 683, 686 (Tex. Crim. App. 1990). In evaluating legal sufficiency in a criminal appeal, we

apply the standard discussed in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 895 (Tex. Crim. App. 2010). Under the Jackson v. Virginia standard, we review all

of the evidence in the light most favorable to the jury’s verdict to determine whether any rational
                                                 -3-
                                                                                      04-14-00582-CR


jury could have found the essential elements of aggravated robbery beyond a reasonable doubt.

Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 899. The jury is the sole judge of the witnesses’

credibility and the weight to be given to their testimony. Winfrey v. State, 393 S.W.3d 763, 768

(Tex. Crim. App. 2013). In conducting a legal sufficiency review, we may not substitute our

judgment for that of the fact finder or reexamine the weight and credibility of the evidence.

Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

       In order to convict Bailey of aggravated robbery, the State was required to prove that, while

in the course of committing theft of property, with intent to obtain and maintain control of the

property, Bailey intentionally or knowingly threatened the victim with, or placed the victim in fear

of, imminent bodily injury or death, and used or exhibited a deadly weapon. TEX. PENAL CODE

ANN. § 29.03(a)(2) (West 2011).

Analysis

       In arguing that the evidence adduced at trial was legally insufficient to prove that he

committed the offense of aggravated robbery, Bailey points to the time, place, and manner of the

incident in question, and asserts that the jury acted irrationally in rendering its decision. Bailey

contends that “no rational juror could have found that [he] would have walked into what he must

have known was a trap if he had intended to rob the place.”

       We must determine whether “the evidence presented actually supports a conclusion that

the defendant committed the crime that was charged.” See Williams, 235 S.W.3d at 750. The

testimony of a single eyewitness may be sufficient to support a conviction. Aguilar v. State, 468
S.W.2d 75, 77 (Tex. Crim. App. 1971); Johnson v. State, 176 S.W.3d 74, 78 (Tex. App.—Houston

[1st Dist.] 2004, pet. ref’d). The jury resolves conflicts and inconsistences in the evidence, and is

free to believe or disbelieve all or any part of a witness’s testimony. Bradley v. State, 359 S.W.3d
912, 917 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d); Johnson, 176 S.W.3d at 77-78.
                                                -4-
                                                                                       04-14-00582-CR


       Bailey does not dispute that he had an encounter with Benavides during the time and place

in question, or that he was in possession of a firearm when the incident occurred. He disputes,

however, that he stole from or intended to steal from Benavides. The jury, however, was free to

disbelieve Bailey and to believe Benavides, who testified that he feared for his life when Bailey

pulled out a gun and demanded money. Benavides stated that he gave Bailey $50-$75 and that

Bailey tried to leave the store with a tray of rings. The fact that the two men gave differing versions

of the day’s events does not render the evidence in this case insufficient to support the jury’s

verdict.

       Viewing the evidence in the light most favorable to the verdict, we conclude that a

reasonable juror could have found the essential elements of the charged offense beyond a

reasonable doubt. Accordingly, we hold the evidence is sufficient to support Bailey’s conviction

for aggravated robbery.

       We overrule Bailey’s issue on appeal and affirm the trial court’s judgment.


                                                   Rebeca C. Martinez, Justice

Do not publish




                                                 -5-